Celebrezze, C. J.,
dissenting. I agree with the majority that R. C. 4905.65 was enacted in recognition of the fact that utilities must be allowed to use centralized generating facilities and extensive distribution networks which transverse many *380municipalities. Such use is made practical when some limitation is placed on local control.
All electrical transmission equipment is interrelated and in some sense a necessary element of the entire system. The goal of the system is delivery of power to vast numbers of consumers. In order to transmit the amount of power necessary, many utilities use high-voltage lines. The power from these lines must be stepped down to a lower voltage and then channeled through lower-voltage lines in order to get to the consumers. In a sense, then, all elements of this system are necessary for the operation of the system’s high-voltage lines.
It is not necessary or desirable, however, to limit local control of all elements of the system. Consequently, the General Assembly used restrictive language in defining public utility facility to include electric lines carrying 22,000 volts or more “and supporting structures, fixtures, and appurtenances connected to, used in direct connection with, or necessary for the operation or safety of such***lines.” (Emphasis added.) This language was used in recognition of the fact that at some point, a facility has such a significant impact on an individual community that total local control is desirable.
The General Assembly determined that high-voltage lines and their supporting structures place a slight burden on many communities and provide a great benefit to the general public and as a consequence clearly included such lines in the definition of public utility facility. The legislature also determined that local transmission lines provide a highly localized benefit and so should not be partially exempted from local regulation. In order to determine whether the General Assembly intended to grant substations such as the Freedom substation a partial exemption from local regulation, it is appropriate to assess the nature of the burdens and benefits created by such a facility.
The Freedom substation provides a much more localized benefit than a high-voltage line; normally such a substation provides electricity to a small number of communities in its immediate area. The impact created by such a substation is local; such substations occupy a place in an individual community and can, particularly if a rural design is used, severely alter the environment in which they are constructed. As a consequence I disagree with the majority and would hold that substations *381such as the Freedom substation are not within the term “public utility facility.”
Even if such substations are within the definition of public utility facility, I do not believe that the Freedom substation qualifies for a partial exepaption from local control under R. C. 4905.65. ^
R. C. 4905.65(B)(1) states that a partial exemption will be granted only if the facility “[i]s necessary for the service, convenience, or welfare of the public served by the public utility in one or more political subdivisions other than the political subdivision adopting the local regulation.”
In the case at bar, testimony revealed that the power provided from the Freedom substation would go to Lakewood customers only. The majority states that secondary uses of the substation must be accounted for and that, because the substation is necessary to alleviate overloads of substations serving other municipalities and to serve as a backup for another substation serving Rocky River as well as Lakewood, it fulfills the requirements of R. C. 4905.65(B)(1).
It is difficult to conceive of any substation which, due to the interdependence of the elements of the transmission system, does not in some secondary manner act as a backup for substations serving other municipalities. The majority’s analysis renders the requirement of R. C. 4905.65(B)(1) a nullity and as a consequence can not parallel the legislative intent in enacting the statute.
For the foregoing reasons, I respectfully dissent.
Sweeney and Locher, JJ., concur in the foregoing dissenting opinion.